Case 5:20-cv-00318-ODW-SP Document1 Filed 02/18/20 Pageiof17 Page ID#:1

 

 

 

1 | Adam M. Rose (210880)
adam@frontierlawcenter.com
2 | Manny M. Starr
manny (@frontierlawcenter.com
3 | Daniel Ginzburg
dan@frontierlawcenter.com
4
23901 Calabasas Road, STE #2074
5 | Calabasas, CA 91302
Telephone: (818) 914-3433
6 | Facsimile: (818) 914-3433
7 | Attorneys for Plaintiff
Terri Gibson
8
9 UNITED STATES DISTRICT COURT
10 FOR THE CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
11
12 CASE NO.
13 ) COLLECTIVE ACTION AND
TERRI GIBSON, on behalf of herself and ) CLASS ACTION COMPLAINT
14 | all others similarly situated, )
) 1. Violation of FLSA — Unpaid
15 Plaintiff, ) Overtime
) 2. Failure to Pay Hourly Wages
16 Vv. ) 3. Failure to Provide Meal Periods or
) Compensation in Lieu Thereof
17 | SWIFT TRANSPORTATION CO. OF ) 4. Failure to Provide Rest Periods or
ARIZONA, LLC, SWIFT ) Compensation in Lieu Thereof
18 | TRANSPORTATION SERVICES, LLC, __) 5. Failure to Furnish Itemized Wage
and DOES | to 10, inclusive, ) Statements
19 ) 6. Failure to Pay All Wages Upon
Defendants. ) Conclusion of Employment
20 7. Unfair Business Practices
21 )
22
23 Plaintiff Terri Gibson (“Plaintiff”), on behalf of herself and all others similarly
24 | Situated, hereby states her causes of action against Defendants Swift Transportation
5 | Co. of Arizona, LLC, Swift Transportation Services, LLC., and DOES 1-10,
26 | inclusive, (collectively “Defendants”) as follows:
7 RELEVANT PARTIES
28 1. Plaintiff Terri Gibson is an adult resident of San Bernardino County, State of
-]-
COLLECTIVE AND CLASS ACTION COMPLAINT

 

 
Case 5:20-cv-00318-ODW-SP Document1 Filed 02/18/20 Page 2o0f17 Page ID #:2

So me NI DH nO BP WO PPO =

NO NY NO NO NHN NY NY NO NO HF KF eee pe
onan aA FF Ww Ne K& TD OC HN DB nH BP WOW BO KF COO

 

California, and was at all times relevant residing in Victorville, California. At all times
relevant, Plaintiff was an employee of Defendants. Plaintiffs written consent to
participate in this action has been attached hereto as Exhibit 1 and is incorporated
herein by this reference.

2. The “Collective” is defined as all present and former non-exempt, non-truck
driver employees of Defendants employed in California within three years prior to the
date of the filing of this action through the date of final disposition who received
nondiscretionary bonuses and worked in excess of 40 hours during any workweek.

3. The “Class” is defined as all current or former non-exempt, non-truck driving
employees of Defendants employed in the State of California within four years prior
to the date of the filing of this action through the date of final disposition.

4. The “Waiting Time Subclass,” or “Subclass” are members of the “Class” who
are no longer employed by Defendants.

5. The “Aggrieved Employees” are all current or former non-exempt employees
of Defendants employed in the State of California within one year prior to the date that
Plaintiff filed her Private Attorney’s General Act (“PAGA”) claim notice, claim
number LWDA-CM-769174-20, through the date of the final disposition of this action
who were aggrieved of any of the Labor Code violations alleged herein. Plaintiff
intends to bring this action on behalf of the Aggrieved Employees and as a proxy for
the State of California.

6. Defendant Swift Transportation Co. of Arizona, LLC is a Delaware limited
liability company with its principal place of business located in Phoenix, Arizona.
Defendant Swift Transportation Co. of Arizona is registered to, and does, conduct
business within the State of California. Any acts or omissions of Swift Transportation
Co.’s employees as alleged herein occurred while they were working within the course
and scope of their employment for Swift Transportation Co.

7. Defendant Swift Transportation Services, LLC is a Delaware limited liability
company with its principal place of business located in Phoenix Arizona. Defendant

s
COLLECTIVE AND CLASS ACTION COMPLAINT

 
Case 5:20-cv-00318-ODW-SP Document1 Filed 02/18/20 Page 3o0f17 Page ID#:3

Co wean Dn Un FF WY NYO

NO NO NO NO NO NO NO NO NO KF HF KF KF KF KF OF S| =|
on HN UO He Ww Ne K-§ CO O BON WDB Ava F&F WY NYO KF CO

 

Swift Transportation Services is registered to, and does, conduct business within the
State of California. Any acts or omissions of Swift Transportation Services’ employees
as alleged herein occurred while they were working within the course and scope of,
their employment for Swift Transportation Services.

8. Plaintiff is unaware of the true names or capacities of the Defendants sued herein
as DOES 1 through 10, inclusive (“Doe Defendants”), and therefore sues said Doe
Defendants by such fictitious names. Plaintiff will seek leave of this Court to amend
this Complaint to insert the true names and capacities of such Doe Defendants when
such information has been obtained. Plaintiff is informed and believes, and based on
such information and belief alleges, that each of the fictitiously named Doe Defendants
has participated in some way in the wrongful acts and omissions alleged below, and is
liable to Plaintiff for damages and other relief to which Plaintiff is entitled.

JURISDICTION AND VENUE

9. This Court has jurisdiction pursuant to 28 U.S.C. § 1331 because this action
arises under the Fair Labor Standards Act of 1938, as amended, (“FLSA”), 29 U.S.C.
§ 201, et seq.

10.The primary defendants are not States, State officials, or other governmental
entities within the meaning of 28 U.S.C. § 1332(d)(5)(A).

11.Venue is proper pursuant to 28 U.S.C. § 1391(a) because a substantial part of
the acts or omissions giving rise to these claims occurred in the Central District of
California.

12.This Court has supplemental jurisdiction over Plaintiffs state law claims arising
under statutory or common law pursuant to 28 U.S.C. § 1367, because those claims
are joined with substantial and related claims under federal law.

13.On January 28, 2020, Plaintiff sent a PAGA letter via certified mail to
Defendants and uploaded the letter to the Labor and Workforce Development Agency
(“LWDA”) website. Plaintiff subsequently sent an amended PAGA letter via certified
mail to Defendants and uploaded the letter to the LWDA website on January 30, 2020.

is
COLLECTIVE AND CLASS ACTION COMPLAINT

 
Case 5:20-cv-00318-ODW-SP Document1 Filed 02/18/20 Page 4of17 Page ID #:4

Oo Aa ANI Dn FF W YO

DO WHO WN NO NO ND NO NO NO KF KF KF KF KF KF OF OTF S|
oN DO UN BP WN K& CO CO HN Dn fF WY NY KF CO

 

Upon the expiration of 65 days from the date the amended PAGA notice was mailed,
Plaintiff intends to amend the instant complaint in order to seek penalties under PAGA.
GENERAL ALLEGATIONS

14.At all times relevant, Plaintiff, the Collective, the Class, and the Aggrieved

> 66

Employees were Defendants’ “employees.”

15.At all times relevant, Defendants, directly or indirectly, were the employers
and/or joint employers of Plaintiff, the Collective, the Class, and the Aggrieved
Employees.

16.At all times relevant, Plaintiff, the Collective, the Class, and the Aggrieved
Employees were permitted to work by, and economically dependent upon, the business
of Defendants.

17.At all times relevant, Defendants jointly determined, shared, or allocated the
power to direct, control, or supervise Plaintiff, the Collective, the Class, and the
Aggrieved Employees through direct and/or indirect means.

18.At all times relevant, Defendants jointly controlled all aspects of Plaintiff, the
Collective, the Class, and the Aggrieved Employees’ work duties, set their pay and
schedule, and acted in such a way that Defendants were “employers” within the
meaning of the FLSA.

19.At all times relevant, Defendants formally and/or as a matter of practice, jointly
determined, shared, or allocated the power to — directly or indirectly — hire or terminate
Plaintiff, the Collective, the Class, and the Aggrieved Employees or to modify the
terms of, or conditions of, their employment.

20.At all times relevant, either formally or as a matter of practice, Defendants
jointly determined, shared, or allocated responsibility over functions ordinarily carried
out by an employer, such as handling payroll and providing the facilities, tools, or
materials necessary for Plaintiff, the Collective, the Class, and the Aggrieved
Employees to complete their work.

21.At all times relevant, Defendants jointly reaped benefits from the non-payment

COLLECTIVE AND CLASS ACTION COMPLAINT

 
Case 5:20-cv-00318-ODW-SP Document1 Filed 02/18/20 Page5of17 Page ID#:5

Co mA NI DB a FS WY NY

DO WNO NO NH NH NY NO NO NO KF KF HF KF KF KF KF OF S|
CoN OO UN Pe Ww NY KFKF& TD Oo FHF NQH DO nA fF WY NY KF OC

 

and/or underpayment of wages to Plaintiff, the Collective, the Class, and the
Aggrieved Employees.

22.During the course of their employment, Plaintiff, the Collective, the Class, and
the Aggrieved Employees were paid nondiscretionary bonuses which were paid
quarterly.

23.When Plaintiff and the Collective worked in excess of 40 hours during the
workweek, Defendants did not properly include these nondiscretionary bonuses in the
calculation of their “regular rate of pay” for overtime purposes.

24.When Plaintiff, the Class, and the Aggrieved Employees’ worked over eight
hours per day, Defendants did not properly include these nondiscretionary bonuses in
the calculation of their “regular rate of pay” for overtime purposes.

25.During Plaintiff, the Class, and the Aggrieved Employees’ tenure of
employment, Defendants unlawfully required them to work for more than five hours
without providing a compliant meal period of at least 30 minutes, in violation of Labor
Code section 512.

26.In addition to its failure to provide Plaintiff, the Class, and the Aggrieved
Employees with compliant meal breaks, Defendants also failed to pay the them one
hour of pay in lieu of a missed meal break as required by Labor Code section 226.7.

27.Furthermore, Defendants regularly failed to provide Plaintiff, the Class, and the
Aggrieved Employees with statutorily compliant rest breaks and likewise failed to pay
them one hour of premium pay in lieu of missed rest breaks.

28.At all times relevant, Defendants maintained and enforced a uniform policy by
which it regularly and consistently failed to provide Plaintiff, the Class, and the
Aggrieved Employees with complete and accurate itemized wage statements which
accurately stated the total hours worked, overtime hours worked, premium wages
owed for missed rest and meal periods, or the correct name of the employer.

29.Defendants knew, or should have known, that Plaintiff, the Class, and the

Aggrieved Employees were entitled to receive complete and accurate wage statements

COLLECTIVE AND CLASS ACTION COMPLAINT

 
Case 5:20-cv-00318-ODW-SP Document1 Filed 02/18/20 Page 6of17 Page ID #:6

Co mea NHN Dn HA FF W NO

DO NO WN NH NYO NO NO NO NO HF KF KF KF KF KF KF FEF S|
CoN ONO UN Fe Ww NK CO OO wOeN BDO na fF WY NY KF CO

 

in accordance with California law, and that, in violation of the California Labor Code,
they were not provided complete and accurate wage statements.

30.Subsequent to ending their tenure of employment with Defendants, Plaintiff, the
Waiting Time Subclass, and the Aggrieved Employees never received outstanding
compensation due and owing to them and never received waiting time penalties
pursuant to Labor Code section 203.

ALLEGATIONS RELEVANT TO THE COLLECTIVE

31.Plaintiff and the Collective were underpaid overtime and therefore seek redress
under the FLSA.

32.The First Cause of Action for violations of the Fair Labor Standards Act
(“FLSA”) is being brought and maintained as an “opt-in” collective action pursuant to
29 U.S.C. § 216(b).

33.Plaintiff hereby consents to sue for violations of the FLSA pursuant to 29 U.S.C.
§§ 216(b) and 256.

34.Plaintiff and the members of the Collective are similarly situated in that they
were subject to Defendants’ common practices and policies which resulted in their
being underpaid overtime compensation.

CLASS ACTION ALLEGATIONS

35.At all times relevant, Plaintiff and the Class were “employees” of Defendants
under the California Labor Code and were protected by the provisions of the Wage
Orders.

36.This action has been brought and may be maintained as a class action under
Federal Rule of Civil Procedure 23 because the requirements of Rule 23(a) and (b)(3)
have been met.

37.The Class meets the numerosity requirement because it consists of well over
100 members, which would make joinder of individual class members impracticable.

38.The commonality requirement is satisfied for the Class because there are

common questions of law and fact involving the rights of each class member and the

COLLECTIVE AND CLASS ACTION COMPLAINT

 
Case 5:20-cv-00318-ODW-SP Document1 Filed 02/18/20 Page 7 of17 Page ID #:7

CS me NI HD nA F&F WY NO

NO WHO WN WN NH NO NO NO NO KF KF KF KF KF Fr OF OF OS
oN DO nN Be Ww NK TO OBO FHNQI WDB na fF WY NY KF CO

 

relief sought by the entire class. Specifically, these common questions of law and fact
include:

a. Whether Defendants failed to pay overtime at the correct rate to the Class
pursuant to Labor Code sections 510 and 1194;

b. Whether Defendants failed to provide Class members with complaint
meal and/or rest breaks or payment in lieu thereof as required under Labor Code
section 226.7;

c. Whether Defendants failed to provide members of the California with
accurate itemized wage statements as required under Labor Code section 226(a);

d. Whether Defendants failed to pay all wages due on separation or
termination of employment to members of the Waiting Time Subclass;

e. Whether Defendants violated Business & Professions Code section 17200
et seq. by engaging in the acts alleged herein.

39.The typicality requirement is satisfied because Plaintiffs claims for failure to
pay correct overtime, failure to provide meal and rest breaks, failure to pay meal and
rest break penalties, and failure to issue accurate wage statements are identical to the
claims being asserted by all members of the Class, and failure to pay all wages due at
the conclusion of employment as to the Waiting Time Subclass.

40.Plaintiff will fairly and adequately represent and protect the interests of the
members of the Class. Counsel for Plaintiff and the putative class members has
substantial experience in litigating employment matters generally, and class action
cases specifically, and further has the financial resources needed to litigate the
collective and class claims at issue.

41.A class action is superior to other available means in resolving this controversy
because it provides the optimal level efficiency and fairness under the circumstances.
When Defendants have over 1,000 employees in California, individual joinder of all
proposed class and subclass members would be impracticable. Moreover, questions of
law and fact which are common to the class predominate over any questions affecting

COLLECTIVE AND CLASS ACTION COMPLAINT

 
Case 5:20-cv-00318-ODW-SP Document1 Filed 02/18/20 Page 8of17 Page ID #:8

Co we NI DB nA FSF W NY

NO NO NH NH NY NY NY NY NO HF HF HF HF KF FEF KFEOO Ee ES
CoN OW A Se OW NO KFK& DODO OBO ONAN DBO aA fF WY NY KF CO

 

only individual members — to the extent any individual questions exist at all. Each
member of the proposed class has been damaged and are entitled to recovery by reason
of Defendants’ illegal policy and/or practice of failing to pay all wages due, failing to
provide meal and/or rest periods or compensation in lieu thereof, and failing to provide
accurate itemized wage statements.

42.Class action treatment will allow those similarly situated persons to litigate their
claims in the manner that is most efficient and economical for the parties and the
judicial system. Plaintiff is unaware of any difficulties that are likely to be encountered
in the management of this action that would preclude its maintenance as a class action.

FIRST CAUSE OF ACTION
VIOLATION OF FLSA — UNPAID OVERTIME
(Plaintiff and the Collective Against All Defendants)

43.Plaintiff and the Collective re-allege and incorporate by reference each and
every allegation contained in the paragraphs above.

44.Pursuant to the FLSA, Plaintiff and the Collective were entitled to overtime pay
at a rate of 1.5 times their regular rate of pay for every hour worked in excess of 40
hours during the workweek.

45.At all times relevant, Defendants failed to compensate Plaintiff and the
Collective at a rate of 1.5 times their regular rate of pay for all hours in excess of 40
hours during the workweek because Defendants did not properly include non-
discretionary bonuses in the calculation of the Collective’s regular rate of pay for
purposes of calculating their correct overtime rate.

46.The actions of Defendants as alleged herein constitute a willful violation of the
FLSA’s provisions relating to overtime pay.

47.Defendants’ violation makes them liable to Plaintiff and the Collective for all
unpaid overtime compensation.

48. As a result of Defendants’ violations of the FLSA, Plaintiff and the Collective

have suffered damages in excess of the jurisdictional minimum.

COLLECTIVE AND CLASS ACTION COMPLAINT

 
Case 5:20-cv-00318-ODW-SP Document1 Filed 02/18/20 Page9of17 Page ID #:9

C0 HN HD AHA FF WY HNO

DO NO NO WN NY NY NO NO NO Fe Bes OO —
ony non un fF WwW NY KFKF§ FD Oo BOHN DB nn FP WY NYO KF CO

 

49.Because Defendants’ violation of the FLSA’s overtime provisions were
willfully committed, Plaintiff and the Collective are entitled to liquidated damages in
an amount equal to the total amount of unpaid overtime compensation.

SECOND CAUSE OF ACTION
FAILURE TO PAY HOURLY WAGES
(Plaintiff and the Class Against All Defendants)

50.Plaintiff and the Class re-allege and incorporate by reference each and every
allegation contained in the paragraphs above and, to the extent necessary, plead this
cause of action in the alternative.

51.Pursuant to Labor Code section 204, as well as other applicable laws and
regulations, and public policy, an employer must timely pay its employees for all hours
worked.

52.Labor Code section 1194(a) provides that “...any employee receiving less than
the legal minimum wage or the legal overtime compensation applicable to the
employee is entitled to recover in a civil action the unpaid balance of the full amount
of this minimum wage or overtime compensation, including interest thereon,
reasonable attorneys’ fees, and costs of suit.”

53.At all times relevant, Defendants required Plaintiff and the Class to work hours
for which Defendants failed to pay them the full and accurate amount of all earned
wages at the appropriate rate.

54.Specifically, Defendants failed to properly and correctly calculate the Plaintiff
and Class’ regular rate of pay for the purposes of overtime because it omitted
nondiscretionary bonuses from their overtime calculations.

55.As a result of Defendants’ unlawful wage practices as alleged herein, Plaintiff
and the Class have been denied full compensation for all hours worked by them.

56.As a direct consequence of Defendants’ unlawful failure to pay Plaintiff and the
Class the full and accurate amount of all earned wages at the appropriate rate for the
true number of hours they worked, Plaintiff and the Class have suffered and will

-9-
COLLECTIVE AND CLASS ACTION COMPLAINT

 
Case 5:20-cv-00318-ODW-SP Document1 Filed 02/18/20 Page 10 0f17 Page ID #:10

C0 mea NY DU FP WY NO

NO NO NH NO NH ND NY NO NO HF FF KF KF KF KF OF OU PSF hu Sh lhl
on Dn na F&F WY NY FKF§& TD OO ON Dn fF WO NYO KF OS

 

continue to suffer economic injuries in an amount in excess of the jurisdictional
minimum of this Court.

57.Plaintiff and the Class therefore request recovery of all unpaid wages, as well as
an assessment of penalties including, but not limited to, all of the sums as provided by
the California Labor Code and/or other applicable statutes.

58.As a result of Defendants’ acts and omissions as alleged herein, Plaintiff,
requests that the Court find Defendants to have willfully failed to pay overtime wages
due to Plaintiff and the Class; award all actual losses and damages; prejudgment
interest on any unpaid wages from the date such amounts were due; and for all legally
authorized penalties and costs of suit.

THIRD CAUSE OF ACTION
FAILURE TO PROVIDE MEAL PERIODS OR COMPENSATION IN LIEU
THEREOF
(Plaintiff and the Class Against All Defendants)

59.Plaintiff and the Class re-allege and incorporate by reference each and every
allegation contained in the paragraphs above and, to the extent necessary, plead this
cause of action in the alternative.

60.At all times relevant herein, the Wage Orders and California Labor Code section
512(a) provides that an employer may not require, cause or permit an employee to
work for a period of more than five (5) hours per day without providing the employee
with an uninterrupted meal period of not less than thirty (30) minutes, except that if
the total work period per day of the employee is not more than six (6) hours, the meal
period may be waived by mutual consent of both the employer and the employee.

61.At all times relevant herein, Labor Code section 226.7 provided that if an
employer fails to provide an employee a meal period or rest period in accordance with
an applicable order of the Industrial Welfare Commission, the employer shall pay the
employee one (1) additional hour of pay at the employee’s regular rate of
compensation for each workday that a meal period is not provided.

-10-
COLLECTIVE AND CLASS ACTION COMPLAINT

 
Case 5:20-cv-00318-ODW-SP Document 1 Filed 02/18/20 Page 11o0f17 Page ID #:11

Co wan Hn un F&F WY NY

DO NO NO NHN NO NO NN NO NO KF He Fe KF KF KF OF OO EF ES
CoN DO UN FP WN KK DODO UO DHBNANHI DA F&F WY NY KF OO

 

62.At all times relevant, Defendants repeatedly failed to comply with the meal
period requirements of the Labor Code and the Wage Orders by failing to provide
Plaintiff and the Class with a thirty (30) minute uninterrupted duty-free meal period
within five (5) hours of the beginning of their shift in violation of Labor Code sections
512(a) and the Wage Orders. Defendants also failed to compensate Plaintiff and Class
one (1) hour of wages for any of the missed meal periods not provided by Defendants,
as alleged above, which failure also violated Labor Code section 226.7.

63.As a result of the unlawful acts of Defendants as alleged herein, Plaintiff and
the Class have been deprived of premium wages in amount in excess of the
jurisdictional minimum of this Court.

FOURTH CAUSE OF ACTION
FAILURE TO PROVIDE REST PERIODS OR COMPENSATION IN LIEU
THEREOF
(Plaintiff and the Class Against All Defendants)

64.Plaintiff and the Class re-allege and incorporate by reference each and every
allegation contained in the paragraphs above and, to the extent necessary, plead this
cause of action in the alternative.

65.The Wage Orders and Labor Code section 226.7 set forth that every employer
shall provide and shall authorize and permit all employees to take rest periods, which
insofar as practicable shall be in the middle of each work period, and that the rest
period time shall be based on the total hours worked daily at the rate of (10) minutes
net rest time per four (4) hours or major fraction thereof, unless the total daily work
time is less than three and one-half hours.

66.Labor Code section 226.7 further provides that if an employer fails to provide
an employee a rest period in accordance with an applicable order of the Industrial
Welfare Commission, the employer shall pay the employee one (1) additional hour of
pay at the employee's regular rate of compensation for each workday that a rest period
was not provided.

-11-
COLLECTIVE AND CLASS ACTION COMPLAINT

 
Case 5:20-cv-00318-ODW-SP Document 1 Filed 02/18/20 Page 12o0f17 Page ID #:12

Co OA NY Dn FP WY VY

NO WHO WN HN NO ND NO ND WN KF KF KF KF KF KF OF OF ES
on Dn un fF Wo NY KF CO ODO DOBHNANI KD Un fF WY NY KF CO

 

67.At all times relevant, Defendants regularly and repeatedly required Plaintiff and
the Class to work four (4) hours and/or a major fraction thereof without providing,
authorizing or permitting at least one paid ten (10) minute rest period during which
Plaintiff and the Class were relieved of all duties.

68.Pursuant to Labor Code section 226.7(b), Plaintiff and the Class are entitled to
recover from Defendants one (1) additional hour of pay at their regular hourly rate of
compensation for each workday that a rest period was not provided.

69.As a result of the unlawful acts of Defendants as alleged herein, Plaintiff and
the Class have been deprived of premium wages in amount in excess of the
jurisdictional minimum of this Court.

FIFTH CAUSE OF ACTION
FAILURE TO FURNISH ITEMIZED WAGE STATEMENTS
(Plaintiff and the Class Against All Defendants)

70.Plaintiff and the Class re-allege and incorporate by reference each and every
allegation contained in the paragraphs above and, to the extent necessary, pleads this
cause of action in the alternative.

71.Labor Code section 226(a) requires Defendants to itemize in wage statements
the total number of hours worked, all overtime wages earned, the proper rate of pay
for overtime, and the correct name of the employer.

72.Defendants has knowingly and intentionally failed to comply with Labor Code
section 226(a) with respect to the wage statements it has provided to Plaintiffs and the
Class because it did not list the total number of hours worked, all overtime wages
earned, the proper rate of pay for overtime, and the correct name of the employer.

73.As aresult of Defendants’ violation of Labor Code sections 226(a), Plaintiff and
the Class have suffered injury and damage to their statutorily protected rights. These
injuries and damages include, but are not limited to, the denial of their legal right to
receive and their protected interest in receiving accurate, itemized wage statements
under Labor Code section section226(a). Moreover, the inaccurate and incomplete

-12-
COLLECTIVE AND CLASS ACTION COMPLAINT

 
Case 5:20-cv-00318-ODW-SP Document 1 Filed 02/18/20 Page 13 0f17 Page ID #:13

Co me NY Dn Fe WY NY

NO WHO NO WN NHN NO WN NO NO FF KF Fe Fe Fe Fe Se |e hh
Co ANI HD On fF Ww NY KF§ TD OO fH NIA WDB vn HBR W NO KF CO

 

wage statements provided by Defendants deceived Plaintiff and the Class about the
wages and other compensation to which they were entitled. As a further result of
Defendants’ failure to provide Plaintiff and the Class with accurate wage statements
in accordance with Labor Code section 226, Plaintiff and the Class have suffered
injuries and seek all legally authorized penalties under Labor Code section 226 as well
as any other applicable provisions of California law.

74.Pursuant to Labor Code section 226(e), each Plaintiff and the Class are entitled
to recover the greater of all actual damages or $50.00 for the initial pay period in which
a violation occurs and $100.00 for each violation in a subsequent pay period, not
exceeding an aggregate penalty of $4,000.00, and is entitled to an award of costs and
reasonable attorneys’ fees.

75.Plaintiff and the Class are also entitled to injunctive relief to ensure compliance
with this section, pursuant to Labor Code section 226(g).

SIXTH CAUSE OF ACTION
FAILURE TO PAY ALL WAGES UPON CONCLUSION OF EMPLOYMENT
(Plaintiff and the Waiting Time Subclass Against All Defendants)

76.Plaintiff and the Waiting Time Subclass re-allege and incorporate by reference
each and every allegation contained in the paragraphs above and, to the extent
necessary, plead this cause of action in the alternative.

77.Labor Code section 203 provides that if an employer willfully fails to pay wages
owed in accordance with Labor Code sections 201 and 202, then the wages of the
employee shall continue as a penalty from the due date, and at the same rate until paid,
but the wages shall not continue for more than thirty (30) days.

78.Labor Code section 201 provides if an employer discharges an employee, the
wages earned and unpaid at the time of discharge are due and payable immediately.

79.Labor Code section 202 provides that an employee is entitled to receive all
unpaid wages no later than seventy-two (72) hours after an employee quits his or her

employment, unless the employee has given seventy-two (72) hours previous notice

COLLECTIVE AND CLASS ACTION COMPLAINT

 
Case 5:20-cv-00318-ODW-SP Document1 Filed 02/18/20 Page 140f17 Page ID #:14

0 mon Hn an fF WY NY

NO NO NO NY NY NY NY NN NO KH HF KF Fe Fe Fe Ree ES
CoN DN AN Fe WN KF COT ODO HN DO Wn fF WW NY KF CO

 

of his or her intention to quit, in which case the employee is entitled to his or her wages
at the time of quitting.

80.At all times relevant, Defendants willfully failed to pay Plaintiff and the Waiting
Time Subclass all their wages due upon the conclusion of their employment within the
times prescribed by Labor Code sections 201 and 202 and are therefore subject to a
waiting time penalty. Plaintiff and the Waiting Time Subclass are therefore entitled to
recover from Defendants the statutory penalty for each day they were not paid their
owed wages, up to a thirty (30) day maximum pursuant to California Labor Code
section 203.

SEVENTH CAUSE OF ACTION
UNLAWFUL AND/OR UNFAIR BUSINESS PRACTICES
(Plaintiff, the Class, and the Waiting Time Subclass Against All Defendants)

81.Plaintiff, the Class, and the Waiting Time Subclass re-allege and incorporate by
reference each and every allegation contained in the paragraphs above and, to the
extent necessary, plead this cause of action in the alternative.

82.As alleged herein, Plaintiff, the Class, and the Waiting Time Subclass have
suffered direct injury as a result of Defendants’ conduct and bring this action under
Code of Civil Procedure section 382. Defendants’ deprivation of Plaintiffs and the
Class’ wages and meal premiums, and Defendants’ provision of inaccurate wage
statements, as well as Defendants’ failure to timely pay wages at the conclusion of the
Waiting Time Subclasses’ employment are unlawful business practices within the
meaning of Business and Professions Code section 17200, et seq. including, but not
limited to, a violation of the Wage Orders, regulations, and statutes. Further, these
practices are otherwise unfair.

83.Under Business and Professions Code section 17200, et seq., including, but not
limited to, sections 17201, 17203, and 17208, Plaintiff, the Class, and the Waiting
Time Subclass seek, amongst other things, restitution of compensation due throughout
their employment.

-14-
COLLECTIVE AND CLASS ACTION COMPLAINT

 
Case 5:20-cv-00318-ODW-SP Document 1 Filed 02/18/20 Page 15o0f17 Page ID #:15

0 oN Dou Ff WY NY

NO wo HN HN NH NH ND WN NO HK KF KF KF KF KF Kr OE OES
oN OO UN BP WwW NYO KF CO UO mDOHANAI Do aA F&F WY NY KF OC

 

84. At all times relevant, Defendants have committed violations of law, as described
herein, including, but not limited to:

a) Violation of Labor Code sections 226.7 and 512(a) for Defendants’
failure to provide Plaintiff and the Class with meal and rest periods or compensation
in lieu thereof;

b) Violation of Labor Code sections 1194, 1197 and 1197.1 for Defendants’
failure to compensate Plaintiff and the Class for all hours worked at the proper rate of
pay;

c) Violations of Labor Code sections 226(a) for failure to provide accurate
wage statements to Plaintiff and the Class; and

d) Violation of Labor Code sections 201, 202 and 203 for failure to timely
pay all earned wages to Plaintiff and the Waiting Time Subclass upon discharge.

85.These unlawful and unfair business practices defeat the public interest purposes
of the State’s labor laws, as set forth in the sections of the California Labor Code, the
California Code of Regulation, and the Wage Orders referenced elsewhere in this
Complaint, all of which promote compliance with labor laws and employment
regulations by participants in Defendants’ industry.

86.Defendants’ unfair and unlawful business practices thus have violated the
sections of the Labor Code, California Code of Regulation and IWC Wage Orders
referenced in this Complaint and have imposed harm on their employees and their
competitors and will continue to do so until abated.

87.As a result of these unfair and unlawful business practices, Defendants have
retained monies belonging to Plaintiff, the Class, and the Waiting Time Subclass, and
they have been unjustly enriched at their expense. Plaintiff, the Class, and the Waiting
Time Subclass are entitled to restitution of the wages and monies withheld and retained
by Defendants at all times relevant to this action.

88.This action will result in the enforcement of an important right affecting the
public interest. The conduct of Defendants as alleged herein has been and continues to

-15-
COLLECTIVE AND CLASS ACTION COMPLAINT

 
Case 5:20-cv-00318-ODW-SP Document 1 Filed 02/18/20 Page 16o0f17 Page ID #:16

Co mA NI DBD On FSF W NO

NO NYO NY NY NY NY NO NO NO He Fe Fe Fe RF KE OOO —_—
on Dn nA FF W NY K& COD CO fH NI DB Wn FBP WY NYO KF CO

 

be unfair, unlawful and harmful to Plaintiff, the Class, the Waiting Time Subclass, and
the general public. Accordingly, under Code of Civil Procedure section 1021.5,
Plaintiff, the Class, and the Waiting Time Subclass are entitled to an award of
reasonable attorneys’ fees and costs.

JURY DEMAND

89.Plaintiff, the Collective, the Class, and the Waiting Time Subclass hereby

demand a trial by jury on all issues of fact.

PRAYER FOR RELIEF
WHEREFORE, on behalf of herself and the members of the putative class, prays for
relief as follows:

A) As to the Class Action: That the court certify this action as a Class Action;
appoint Plaintiff as class representative; and Plaintiffs attorneys as class counsel.

B) As to the First Cause of Action: That the court certify this action as an FLSA
collective action; issue notice allowing similarly situated individuals to opt in to this
case; and grant an award of unpaid overtime and an equal amount in liquidated
damages to the Collective.

C) As to the Second Cause of Action: That the Court grant to Plaintiff and the Class
an award of unpaid overtime; for prejudgment interest on any unpaid wages from the
date such amounts were due; and for all legally authorized penalties.

D) As to the Third Cause of Action: That the Court grant to Plaintiff and the Class
an award of one (1) hour of pay at their regular rate of compensation for each workday
that a meal period was not provided; for prejudgment interest on any unpaid wages
from the date such amounts were due; and for all legally authorized penalties.

E) As to the Fourth Cause of Action: That the Court grant to Plaintiff and the Class
an award of one (1) hour of pay at their regular rate of compensation for each workday
that a rest period was not provided; for prejudgment interest on any unpaid wages from
the date such amounts were due; and for all legally authorized penalties.

-16-
COLLECTIVE AND CLASS ACTION COMPLAINT

 
Case 5:20-cv-00318-ODW-SP Document 1 Filed 02/18/20 Page 17o0f17 Page ID #:17

C0 mA NI Dn On FF W] YO

NO NO NO NO NO NH NO NO NO F&F F&F FF KF KF KF OF S| =|
oN DWN UN FP WN KH TD BO HANI HD na FBP W NYO KF CO

 

F) As to the Fifth Cause of Action: That the Court grant to Plaintiff and the Class
an award of wage statement penalties pursuant to Labor Code section 226; for all actual
and incidental losses and damages; and for all legally authorized penalties.

G) As to Sixth Fifth Cause of Action: That the Court grant to Plaintiff and the
Waiting Time Subclass an award of all waiting time penalties due pursuant to Labor
Code section 203; for all actual and incidental losses and damages; for prejudgment
interest on any unpaid wages from the date such amounts were due; and for all legally
authorized penalties.

H) As to the Seventh Cause of Action: That the Court declare, adjudge, and decree
that Defendants violated California Business and Professions Code section 17200 et
seq. and that the Court grant restitution for all unpaid wages to Plaintiff and the Class.

I) As to All Causes of Action:

i. An award of costs, interest, and attorney’s fees to the extent, if any, allowed
by law; and

ii. For such other and further relief as this Court deems just and proper.

Date: February 18, 2020 FRONTIER LAW CENTER

 

  
   

Manny Starr
Attorney for Plaintiff
Terri Gibson

«17.
COLLECTIVE AND CLASS ACTION COMPLAINT

 
